                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                              CASE NO . 7:20-CV-00220-M

 CHUCK.IE A. THOMPSON,                             )
                                  Plaintiff,       )
                                                   )
 V.                                                )                    ORDER
                                                   )
 BRUNSWICK COUNTY COMPLEX,                         )
                     Defendant.                    )


        This matter is before the court due to the Plaintiffs failure to comply with a directive in a

court order. The docket in this action reflects that service has not been effectuated within the

required ninety-day period. See Fed. R. Civ. P. 4(m). A notice to this effect was incorporated in an

Order [DE-7] issued by the Clerk of Court denying Plaintiffs motion for entry of default. Plaintiff

was directed to show good cause for the failure to serve the Defendant and was given fourteen

days within which to do so. The deadline to demonstrate good cause has passed, and, as of the date

of this order, Plaintiff still has not filed anything to demonstrate good cause. Pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure, the court DISMISSES the action without prejudice against

Defendant.

        The court DIRECTS the Clerk of Court to mail a copy of this Order to Plaintiff and to close

the case.


        SO ORDERED this the      27    ~fr   of April, 2021.




                                                  7,LJ 2 M v , ,J Y
                                                 RICHARD E. MYERS II
                                                 CHIEF UNITED STATES DISTRICT JUDGE




             Case 7:20-cv-00220-M Document 8 Filed 04/27/21 Page 1 of 1
